IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0871
                              Filed August 17, 2022


IN THE INTEREST OF R.T.,
Minor Child,

T.T., Father,
       Appellant,

C.I., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Lee (South) County, Clinton R.

Boddicker, Judge.



       A father and mother separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Robert J. Reding of Dial & Kuckleman, Keokuk, for appellant father.

       Alan Waples, Burlington, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Kendra Abfalter of State Public Defender’s Office, Burlington, attorney and

guardian ad litem for minor child.



       Considered by Bower, C.J., and Tabor and Badding, JJ.
                                           2


BOWER, Chief Judge.

       A father and mother separately appeal the termination of their parental

rights. Both parents challenge the denial of additional time to seek reunification

and contend the State failed to make reasonable efforts by not providing more

visits after an unsuccessful trial period at home in early 2021. Both parents also

contend grounds for termination do not exist and termination is not proper because

they are bonded with the child. In addition, the mother claims termination of

parental rights is not in the child’s best interests, and the father claims the guardian

ad litem (GAL) was biased. Because we find clear and convincing evidence to

support termination, any further extension of time is unlikely to result in

reunification, and termination will best provide the child a chance at long-term

stability and permanency, we affirm the termination of both parents’ parental rights.

I. Background Facts and Proceedings.

       The child was born in 2015. Each parent has a history of substance abuse.

Methamphetamine is the mother’s drug of choice; alcohol is the father’s. During a

prior child-in-need-of-assistance (CINA) case in 2017, the mother and child were

together while the mother participated in residential substance-abuse treatment.

       2019. The prior CINA case was successfully closed in March 2019. But, in

November 2019, a new child-abuse assessment was initiated upon a report the

mother was using methamphetamine and a subsequent report that the parents

were   using methamphetamine and drinking               heavily,   leaving   the   child

unsupervised. The Iowa Department of Human Services (DHS) again became

involved with the family. The mother and child reentered a residential treatment

program.
                                          3


       2020. By February 2020, the mother had completed the inpatient portion of

treatment, had moved into an apartment with the child, and was participating in

intensive outpatient services.

       For his part, the father acknowledged his need for alcohol treatment, but

insurance issues delayed his admission into inpatient treatment until February

2020. When he was able to enter treatment, he first spent several days in the

hospital receiving detoxification services.

       A February 14, 2020 case progress report noted the parents had completed

treatment before, had remained sober for a time, and had “adequate parenting

skills when their skills are not hindered by illegal substances and/or alcohol.” The

report also noted the parents and child were “strongly bonded.”

       The father successfully completed the inpatient portion of his substance-

abuse treatment and moved into the apartment with the mother and child on

March 17.

       But, on March 26, the mother reported to DHS that the night before the

parents relapsed on alcohol, police had been called to the home several times, the

father pushed her, and the father drew images on the child’s forehead and bare

chest. She asked for assistance. The mother agreed to a safety plan, which

included an order prohibiting contact with the father and agreeing no alcohol or

illegal substances would be in the home. On April 15, an emergency removal order

was filed, and the child was placed in a foster home. A hearing was held on April

23. The court confirmed out-of-home placement was necessary, finding:

             The parents have longstanding substance abuse and alcohol
       problems, as well as a history of domestic violence issues. There
       are conflicting stories regarding drug and alcohol use; however, the
                                         4


      child’s mother has admitted to relapsing on methamphetamine, and
      the child’s father has admitted to relapsing on alcohol. Both parents
      acknowledge that a domestic abuse incident occurred between them
      while the child was present inside the home. Each accuses the other
      of assault. The court finds that the continued substance use of the
      parents, coupled with the occurrence of domestic abuse while the
      child was present in the home constitutes imminent danger to the
      child’s life or health, justifying continued removal. Both parents need
      to demonstrate sustained sobriety and stability in order for [the child]
      to be returned to their home.

(Emphasis added.) The father was ordered to wear an alcohol-monitoring device

to be funded by court-ordered monies. The parents were ordered to have no

contact with one another.

      An August 31 review ruling summarized:

             That since the time of last hearing: [The child] was moved
      from the foster home due to discovery of another adoptive son having
      boundary issues of a sexual nature with another child in the foster
      home. Both parents are reported to be successful and engaged in
      current treatment. [The father] graduated from both substance
      abuse and mental health services. Both parents share a desire to
      reunify individually with [the child] and fear of the other parent having
      custody and day-to-day care [of the child]. Both parents continue to
      blame the other for the current removal. [The father] resides with his
      sister and brother-in-law and is maintaining his sobriety. [He] has
      often been confrontational with the [DHS] caseworker and service
      providers and has recently exhibited either impaired or clouded
      thought processes which have included some paranoid type thinking.
      [The mother] is now employed but had a relapse with alcohol in May.
      Long-term stability and sobriety for both parents continues to be a
      concern for the court. Both parents need to demonstrate both in
      order for [the child] to be returned to either of their respective homes.

(Emphasis added.)

      In October, the Foster Care Review Board (Board) issued review reports for

each parent, noting a barrier to reunification was each parent’s lack of sustained

sobriety. The Board also noted “some progress” had been made but that more

time was needed to achieve reunification. Concerning the father, the Board also
                                          5


noted he needed to address mental-health issues, obtain employment, and

continue building an appropriate relationship with the child.

       For a time, each parent was maintaining sobriety and progressed to semi-

supervised and then unsupervised overnight visits.

       In December, the Board review reports noted DHS hoped to have the child

“home before the next court date.” A December 29 case progress report noted the

service provider discussed relapse prevention with both parents and both parents

attended inpatient services and NA/AA meetings to help cope with maintaining

sobriety. The report indicated,

       More time and assessment will be needed to see if sobriety will be
       long term. Continued utilization of resources and supports will be
       needed to help further both parents to maintain success. Both utilize
       counseling and report that it is helpful. Both have various supports
       that they can contact and work with in order to help in various
       situations.

       2021. In January 2021, the mother was also ordered to wear an alcohol-

monitoring device with court-ordered funding. Both parents were maintaining

sobriety, and visits were going well. The child struggled with the parents living

separately and their differing parenting styles.

       A CINA review hearing was held on February 18. The court made these

findings:

       The child’s parents . . . both have a long history of polysubstance
       abuse and involvement in services. Both also acknowledge a
       contentious relationship history. Fortunately, both parents are
       presenting as sober and stable. This period of sustained sobriety on
       the part of [the father] and [the mother] is a marked improvement
       over where the parties were one year ago. [The child] has been
       attending unsupervised, overnight visits with both parents since
       October of 2020. [The mother] remains in her apartment in [XXX]
       that she secured in February of 2020 following her graduation from
       treatment. [The mother] participates in Family Treatment Court . . .
                                          6


       and has had ongoing outpatient services . . . . [She] is full-time
       employed. [The father] lives with his sister and her husband in [XXX].
       [He] continues to visit with [the child] weekly. [The father] continues
       to wear the [alcohol-monitoring device] and is cooperative with
       services. For the majority of the case prior to his placement in foster
       care, [the child] resided primarily with his mother.

       The court ordered custody of the child be returned to the mother and

granted concurrent jurisdiction to litigate issues of permanent custody and

visitation in district court. The parties’ prior no-contact order was modified to allow

contact for the “limited purpose of discussing matters related to visitation and the

child.” In addition, the parents were to cooperate with all services recommended

by DHS, including random drug screening, family centered services, family team

meetings, ongoing mental-health and substance-abuse services, and AA/NA

meetings.    The father’s motion to remove his alcohol-monitoring device was

granted shortly after.

       Unfortunately, by March 30, both parents had relapsed, and the State

sought a review hearing.

       After an April 8 review hearing, the court found:

               That since the time of last hearing: A safety plan was enacted
       by DHS and [XXX] Police on March 10, 2021, which resulted in the
       child being placed with his father . . . . This was the result of [the
       mother] being arrested recently, failing to appropriately supervise the
       child while he was in her care, and relapsing by huffing dangerous
       substances. A second safety plan was developed on or about March
       26, 2021, when [the father] tested positive for methamphetamine for
       his adult probation officer. Although the test later was verified to be
       negative, [the probation officer] testified that [the father] has been
       avoiding him which leads him to have concerns of substance use.
       After initially refusing a drug test for DHS, [the father] eventually
       submitted to a hair stat test which was positive for
       methamphetamine. DHS Caseworker testified that [the father] has
       recently shown signs of drug use such as slow speech and slurred
       words. [He] is also reported to have attended his last scheduled visit
       with [the child] while under the influence of at least alcohol, which
                                          7


       was noted by [the provider]. [The child] remains in the home of his
       paternal aunt and uncle in [XXX]. Due to a history of concerns for
       alcohol use by [the child]’s paternal aunt and uncle, [the father’s
       sister and brother-in-law], the court expressed a desire for the child
       to be placed again in a foster home, if such a placement could be
       made with the [former long-term foster family].

       The court listed the many services that had been offered to the family, which

included inpatient and outpatient substance-abuse treatment for the mother,

substance-abuse treatment for the father, FSRP services, prior foster care

placement, Parent Partner services, mental-health evaluations, random drug and

alcohol testing, AA/NA meetings, alcohol-monitoring devices, Family Treatment

Court for the mother, and legal representation.

       Shortly after the April hearing, the father was involuntarily committed for

mental-health treatment. Police had found the father in his car unconscious. His

sister reported he had been huffing, exhibiting strange behaviors, and

hallucinating. She did not, however, inform DHS of the father’s substance use until

after the committal.

       In May, the DHS caseworker received threats from the father, and another

case worker was assigned.

       In June, the mother submitted a urine sample that tested positive for

amphetamines, and she re-entered inpatient treatment. She completed inpatient

treatment and moved to a half-way house in July.

       In early July, the father was arrested after police were called to his sister’s

home. The officers found the father intoxicated and combative, and he threatened

an officer with bodily harm. The father provided a urine sample that tested positive

for alcohol in mid-July.
                                          8


       In August, the Board no longer agreed with a goal of reunification and

recommended termination of both parents’ parental rights.

       The DHS caseworker submitted a report to the court, dated September 24,

with this insight:

               This worker has received calls from [the father] once getting
       the case where he was intoxicated, belligerent and called worker “a
       monster.”
               A lack of insight/understanding as to what caused DHS
       involvement and how his actions caused harm to [the child] is a
       serious problem and constitutes an ongoing threat to the child’s
       safety. If there is no recognition for how his actions were harmful
       before and no ownership to changing those behaviors, it’s highly
       likely the same actions will happen again.
               Due to threats of harm to the previous worker by [the father]
       case was transferred to this worker at the end of May 2021. This
       worker met with [the father] for the first-time face to face on [May 24,]
       2021 and with [the mother] on [May 25,] 2021.
               As this worker has reviewed this case and worked with the
       family for the past [four] months this worker has found that both
       parents are very manipulative. [The father] and [the mother] have a
       substantial history of substance and alcohol abuse with underlying
       mental health issues. [The father] and [the mother]’s relationship is
       fraught with domestic violence and spitefulness. [The father] has a
       distorted view of his role as a loving father all the while having
       subjected [the child] to unsafe situations and parenting [the child]
       while he is under the influence of illegal substances and/or alcohol.
       This is not to say [the father] does not love [the child], he does very
       much.
               When this worker first met [the mother], she denied any
       history of huffing and minimized her substance abuse history. Since
       that time after entering [a treatment program] she has been more
       honest with worker. [She] appears to do very well in treatment but
       when left to her own devices she relapses. She complied with
       previous requests to be able to have [the child] placed back in her
       care and could not maintain sobriety placing [the child] in harm’s way.
       On both occasions after completing treatment, she relapsed within
       weeks of leaving treatment.
               [The child] deserves permanency. He is only six years of age
       and has already endured much trauma at the hands of his parents
       who peppered his life with episodes of domestic violence, alcohol,
       drugs, and neglect. [The child] was not the priority of these parents
       at any time. Right now, he is the prize in the tug of war of which one
       can one up the other.
                                          9



       On September 28, the child’s GAL asked that the court set a date for a

permanency hearing, noting the child “was returned to the physical custody of his

mother in February, after three weeks he was removed from the home of his

mother and was in the physical custody of relatives before returning to foster care.”

After the first day of a hearing on the motion, the court issued an order noting the

child had been removed from his parents’ custody for 518 of 538 days, which “far

exceeded” the requirement that a permanency hearing be held within twelve

months of removal.1

       The State filed a petition for termination of parental rights on October 27,

alleging termination was appropriate pursuant to Iowa Code section 232.116(1)(f).2

The termination hearing was scheduled for the same time as the CINA

permanency hearing on December 9, but the combined hearing was continued

because service of the termination petition had not been completed. The father’s

sister and brother-in-law were granted leave to intervene.

       2022. A combined permanency and termination-of-parental-rights hearing

began on January 26, resumed on January 27, and was completed on February

10. Both the GAL and DHS recommended termination of parental rights. The

court concluded:



1 See Iowa Code § 232.104(1)(a)(1) (2021).
2 Under section 232.116(1)(f), a court may terminate parental rights if all the
following are true: (1) the child is four years of age or older, (2) the child has been
adjudicated CINA, (3) the child has been removed from the parents’ custody for
twelve of the last eighteen months, or for the last consecutive twelve months with
any trial home placement of less than thirty days, and (4) there is clear and
convincing evidence the child cannot be returned to the parent’s custody safely at
the present time.
                                         10


       [The child] is currently four years of age or older; he was previously
       adjudicated a [CINA] on January 16, 2020; he has been continuously
       placed outside of his parents’ home since April 14, 2020, save
       [twenty-one] days with his mother from February 18, 2021, to March
       11, 2021, [fifteen] days with his father from March 11, 2021, to March
       26, 2021, and [fourteen] days in the [paternal aunt and uncle’s] home
       in their care from March 26, 2021, to April 9, 2021; and he clearly
       cannot be returned to the care and custody of his parents at this time.
       [The child] cannot be safely returned to the care and custody of [the
       mother] because she has not demonstrated, and she moreover
       readily admits, that she cannot remain sober and parent [the child]
       simultaneously. Likewise, [the child] cannot be safely returned to the
       care and custody of [the father] due to his continued use of alcohol,
       his failure to address his methamphetamine use, his failure and
       refusal to drug test mere weeks prior to the time of the final hearing
       in this matter, his non-cooperation with services, his threatening and
       hostile attitude of his caseworkers and service providers, and his
       mental health concerns.

The court denied the parents’ further extensions of time and found termination of

both parents’ rights in the child’s best interests. The court observed both parents

       have made some progress in this case, they are both unwilling or
       unable to confront their alcohol and/or drug addiction in a way which
       will ensure long-term sobriety. This is evidenced by the fact that both
       of them have never been able to make it more than several months
       at a time before suffering a relapse. As of the date of the
       commencement of the termination of parental rights hearing in this
       matter, [the child] has been out of the home of his parents for nearly
       two years. It is unfair to expect [the child] to wait longer for his
       parents to affirmatively choose him over their addiction to illegal
       substances.

       The court acknowledged the bond between each parent and the child and

observed the parents “obviously love him.” Yet, the “constant specter of continued

drug use and/or relapse renders their homes an unsafe environment.” The juvenile

court was unwilling to deny the child a chance for stability and permanency,

especially because the child was fully integrated into the pre-adoptive foster family

home. The court wrote, “A termination of parental rights allows for permanency
                                          11


without the ongoing and disruptive threat of his parents coming in and out of his

life depending on whether they are clean and sober.”

       Finally, the court rejected a guardianship with the paternal aunt and her

husband, noting the child’s young age and expressing concern about the

codependent relationship between the father and his sister and the likelihood the

sister would return the child to the father.

       In the court’s view, the only way to guarantee [the child] a fresh start
       which is in his best interest is to allow a termination and adoption
       with a permanent family, and this option far outweighs allowing [the
       parents] to continue a potential on-again-off-again relationship with
       him, especially given the gravity and long-term nature of the
       substance abuse issues which have plagued them both.

II. Scope and Standard of Review.

       “We review termination of parental rights de novo.” In re W.M., 957 N.W.2d

305, 312 (Iowa 2021). We give weight to the trial court’s findings of fact, especially

when considering the credibility of witnesses, though we are not bound by them.

Iowa R. App. P. 6.904(3)(g).

III. Analysis.

       A. General principles.      We use a three-step analysis to review the

termination of a parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We

consider: (1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interests, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. Step three permits the

court to apply permissive exceptions to forgo termination in certain circumstances.

See Iowa Code § 232.116(3). Yet, the burden of establishing an exception rests
                                        12


with the parent.   See A.S., 906 N.W.2d at 476.         We need not address an

unchallenged step of the analysis. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

      B. Reasonable efforts. We first address each parent’s contention that the

State failed to make reasonable efforts toward reunification. Iowa law requires

DHS to “make every reasonable effort to return the child to the child’s home as

quickly as possible consistent with the best interests of the child.” Iowa Code

§ 232.102(7). “[T]he reasonable efforts requirement is not viewed as a strict

substantive requirement of termination. Instead, the scope of the efforts by the

DHS to reunify parent and child after removal impacts the burden of proving those

elements of termination which require reunification efforts.” In re C.B., 611 N.W.2d

489, 493 (Iowa 2000).

      The parents assert that DHS’s refusal to provide more and unsupervised

visits following the failed home trial period shows a lack of reasonable efforts. We

cannot agree. These parents have been involved with DHS and were provided

numerous services to achieve reunification for many months. After about five

months of services, the child was removed from the mother’s home because the

parents could not maintain sobriety. After more than one year of services, the child

was returned to the mother’s custody only to be removed from her home within

weeks due to her relapse by huffing air duster.

      The child was moved per a safety plan to the father, who then tested positive

for methamphetamine.3 The child was then moved per a safety plan to the paternal

aunt’s home and, after a court hearing, returned to the former foster family’s home.


3The father notes this test was refuted by another test. But at the time, DHS was
well within its discretion to make the decision to move the child.
                                          13


The father, too, had relapsed and was huffing. His sister involuntarily committed

him because he was a danger to himself, but she did not inform DHS of his relapse.

Testimony shows the child does not do well without structure and consistency.

The mother stated she could not maintain sobriety and parent the child. Despite

the father’s denials, his behavior indicated to both his probation officer and the

DHS caseworker that he was not maintaining his sobriety.              It was entirely

reasonable under the circumstances for DHS to try to stabilize the child’s situation

and to determine what visitation was reasonable.

       C. Grounds for termination exist. Here, the court terminated both parents’

parental rights pursuant to Iowa Code section 232.116(1)(f), which has

incorporated a twelve-month limit for reunification. Under this provision, if a child

is four years of age or older, has been adjudicated CINA, has been out of parental

custody for twelve of eighteen months, and cannot be returned to parental custody

at the time of termination hearing, then termination of parental rights is appropriate.

See Iowa Code § 232.116(1)(f). Both parents focus on the final factor, whether

the child could be returned to them “at the present time.”                Iowa Code

§ 232.116(1)(f)(4); see In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (interpreting

“at the present time” to mean at the time of the termination hearing).

       While the parents challenge the ground for termination, the mother

acknowledged at trial that she was not asking for the child’s immediate return.

Rather, “Today I’m asking for an extension, and I want the opportunity to be

reunified with my child. I’m not asking for him to be placed in my care yet. I want

reunification, though.” She continued, “I would like to see him reunified slowly back

with me. I mean I do not want him ripped out of the [foster family]’s home right
                                          14


now.” She also admitted to DHS that she cannot maintain her sobriety and parent

at the same time.

       As for the father, his testimony shows he is unable or unwilling to

acknowledge the extent of his substance abuse or its effect on the child. His

appeal is based on “some success” since the child’s trial home period, his claim

that he had not used alcohol for six months prior to the termination hearing, 4 his

recent employment, and his move to independent housing.

       On our de novo review, we find clear and convincing evidence supporting

termination of both parents’ rights under section 232.116(1)(f). The juvenile court

repeatedly informed the parents that long-term stability and sobriety was required

to achieve reunification. And while the parents apparently have been able to

refrain from substance use for a few months at a time—while involved with juvenile

court and criminal court monitoring—each has relapsed on more than one

occasion. At the time of the hearing, return to either parent’s custody would have

placed the child at risk of adjudicatory harm because of unresolved substance

abuse.

       D. Further extension of time is not warranted. The juvenile court may defer

termination for a period of six months if it is able to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.”               Iowa Code

§ 232.104(2)(b). But we also note, “[o]nce the limitation period lapses, termination


4Though his brief then notes he has been clean since September 2021, which was
only four months prior to the hearing.
                                         15


proceedings must be viewed with a sense of urgency.” C.B., 611 N.W.2d at 495.

This child has been out of parental custody for almost two years. And although

each parent made “some progress,” that progress is erratic and insufficient to instill

confidence either can provide safe and stable parenting in another six months.

Especially with respect to the father, we agree with the caseworker’s observation:

       A lack of insight/understanding as to what caused DHS involvement
       and how [the father’s] actions caused harm to [the child] is a serious
       problem and constitutes an ongoing threat to the child’s safety. If
       there is no recognition for how his actions were harmful before and
       no ownership to changing those behaviors, it’s highly likely the same
       actions will happen again.

See In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998) (“[T]he statutory time

line must be followed and children should not be forced to wait for their parent to

grow up.”).

       E. Best interests of the child require termination of parental rights. Because

a ground for termination exists, we must consider whether to terminate the parents’

rights. We “give primary consideration to the child’s safety, to the best placement

for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).

“Insight for the determination of the child’s long-range best interests can be

gleaned from ‘evidence of the parent’s past performance for that performance may

be indicative of the quality of the future care that parent is capable of providing.’”

C.B., 611 N.W.2d at 495 (citation omitted).

       It is true the parents can care for their child—when sober. But each has a

long history of substance abuse that has resulted in the inability to provide

consistent and stable parenting. See In re L.L., 459 N.W.2d 489, 495 (Iowa 1990)
                                          16


(“Children simply cannot wait for responsible parenting. Parenting cannot be

turned off and on like a spigot. It must be constant, responsible, and reliable.”). “It

is well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

P.L., 778 N.W.2d at 41. The child has waited long enough.

       F. No permissive exception will be applied. Each parent seeks to avoid

termination based on their bond with the child. Section 232.116(3)(c) allows the

court to decline to terminate parental rights when “[t]here is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship.” We acknowledge the parents love

their child and the child recognizes and obviously enjoys their company when he

sees them. But that bond is challenged by instability and relapse.

       The child is also bonded with the foster family and is integrated into that

home. See id. § 232.116(2)(b). There he experiences consistency and stability.

Like the juvenile court, we conclude the parents have not shown their bond with

the child outweighs the child’s need for permanency and stability.

       G. Alleged conflict.    The father also contends he was “uncomfortable”

because the GAL represented the father as an attorney years ago and “took a

position which appeared to him to be biased.” If the father is alleging a conflict of

interest, he waived any such claim by failing to make a timely objection.

       We affirm the termination of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.